DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a system for separation of organics and liquids from waste material, classified in B02C19/22.
II. Claims 11-20, drawn to a system for adding dry fraction to a waste infeed, classified in B09B3/80.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as two distinct system.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, Group I is a system for separation of organics and liquids from waste material that required a processing chamber; a cantilevered screw and an extraction tube which are not required Group II and Group II is a system for adding dry fraction to a waste infeed that required an extraction system, a recirculating loop with a storage bunker which are not required Group I
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Jeffrey Norris on 09/26/2022  a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recited in line 4, the limitations “a desired degree” is indefinite, it is unclear if the desired degree is the same recited in line 2 or new degrees. 
Claims 7-9 in line 1, recited the limitations “said system” is indefinite since the system was never positively recited in the claims, furthermore, the system is recited to comprise a processing chamber; a cantilevered screw and an extraction tube of claim 1, however no structure of the system is recited for the capability of the automatic adjustment of the compression gate therefore it is unclear what structure that is being claimed to do such function.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhall US. Patent (4,457,804) hereinafter Reinhall.
Regarding claim 1,
Reinhall discloses a system for separation of organics and liquids from waste material (see fig.2), said system comprising: 
a processing chamber (see fig.2) adapted to receive material to be processed; 

    PNG
    media_image1.png
    434
    636
    media_image1.png
    Greyscale

a cantilevered screw (26) having a proximal portion and a distal portion, said proximal portion situated within said processing chamber (see fig.2), said cantilevered screw (26) adapted to process the material; and 
an extraction tube (22) adapted to receive the material processed by said cantilevered screw (26), said extraction tube (22) connected to said processing chamber such that said distal portion of said cantilevered screw (26) extends into said extraction tube (22) for a distance that is at least 1 time an inner diameter at an entry of said extraction tube (22, see fig.2).
Regarding claim 3,
Reinhall discloses wherein said extraction tube (22) is adapted to facilitate compression of the material such that organics and liquids are separated from the material (see col.3 lines 46-49).
Regarding claim 4,
Reinhall discloses wherein said extraction tube (22) is perforated with at least one hole (34) such that organics and other liquids are adapted to drain or be expelled from said extraction tube when the material therein is compressed (see col.3 lines 46-49).
Regarding claim 5,
Reinhall discloses a compression gate (27) adapted to influence a flow of the material through said extraction tube to a desired degree such that said compression gate is adapted to increase or decrease compression of the material in said extraction tube to a desired degree (see col.3 lines 36-46).
Regarding claim 6,
Reinhall discloses a compression gate (27) is adapted to be automatically adjusted to influence the flow of the material through said extraction tube in response to a level of material awaiting to be processed by said cantilevered screw (Reinhall discloses the structure as claimed and is inherently capable of the function).
Regarding claim 8, (as best understood)
Reinhall discloses wherein said system (see element 30 fig.2) is adapted to automatically adjust said compression gate in response to an amount of organics and liquid in the material (Reinhall discloses the structure (i.e. compression gate) as claimed and is inherently capable of the function).
Regarding claim 9, (as best understood)
Reinhall discloses wherein said system (see element 30 of fig.2) is adapted to automatically adjust said compression gate (27) to increase compression of the material; and said system (see element 30 of fig.2) is adapted to automatically adjust said compression gate (27) to decrease compression of the material (see col.3 lines 36-46).
Regarding claim 10,
Reinhall discloses a collection tank (35) associated with said extraction tube (22) such that said collection tank (35) is adapted to collect organics and liquids that drain or are expelled from said extraction tube when the material therein is compressed (see col.3 lines 46-49, additionally see fig.2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhall US. Patent (4,457,804) hereinafter Reinhall.
Regarding claim 2,
The prior art Reinhall discloses all limitations in claim 1.
Reinhall discloses wherein said distal portion of said cantilevered screw extends into said extraction tube (22) for a distance of said inner diameter at said entry of said extraction tube (see fig.2), Reinhall is silent about the distance to be between 1 and 1.5 times said inner diameter, 
however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the distance to be between 1 and 1.5 times said inner diameter at said entry of said extraction tube. Accordingly, it has been held that where mere a scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
system
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhall US. Patent (4,457,804) hereinafter Reinhall in view of Zheng CN. Publication (109367834) hereinafter Zheng.
Regarding claim 7, (as best understood)
The prior art Reinhall discloses all limitations in claim 6.
Reinhall discloses a hopper (10) adapted to direct material into said processing chamber (see fig.1, the material is directed by elements 12,14 and 18) to be processed; wherein said system (see fig.2) is adapted to automatically adjust said compression gate (Reinhall discloses the structure of the system as claimed and is inherently capable of the function) but does not disclose a level sensor positioned to determine a level of the material in said hopper; wherein said system is adapted to automatically adjust said compression gate in response to the level of the material in said hopper.
Reinhall and Zheng disclose both art with similar concerned (i.e. organic processing system).
Zheng, in a similar art, teaches a system for processing organic material (see fig.1-2) having a level sensor (12) positioned to determine a level of the material in said hopper (1); wherein said system (see fig.1-2) is adapted to automatically adjust the work in response to the level of the material in said hopper (see pag.6 lines 28-32). Zheng teaches the level sensor to realize automatic work and reduce the degree of dependence on the operator (see pag.6 lines 31-32) 
It would have been obvious to the skilled artisan before the effective filing date to add to the system of Reinhall, a level sensor as taught by Zheng, as it would be beneficiary to Reinhall to be able to realize automatic work and reduce the degree of dependence on the operator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 26, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725